Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       15-AUG-2018
                                                       08:58 AM
                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII

        CHRIS GRINDLING, Respondent/Petitioner-Appellee,

                                  vs.

        STATE OF HAWAII, Petitioner/Respondent-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CAAP-XX-XXXXXXX; S.P.P. NO. 12-1-0007(3); CR. NO. 07-1-0533(2))

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Respondent-Appellant’s application for writ
of certiorari, filed July 2, 2018, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawaii, August 15, 2018.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson